          Case 2:20-cv-00576-SMB Document 29-2 Filed 09/23/20 Page 1 of 1




 1 Jonathan A. Dessaules, State Bar No. 019439
   Michael R. Perry, State Bar No. 007478
 2 DESSAULESthLAW GROUP
   5353 North 16 Street, Suite 110
 3 Phoenix, Arizona 85016
   602.274.5400 tel.
 4 602.274.5401 fax
   jdessaules@dessauleslaw.com
 5 mperry@dessauleslaw.com
 6 Attorneys for Defendants
 7                         IN THE UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF ARIZONA
 9 Innovative Sports Management, Inc., d/b/a
   Integrated Sports Media,                         No. 2:20-cv-00576-SMB
10
                 Plaintiff,                         ORDER REVOKING PRO HAC VICE
11                                                  STATUS
          vs.
12
   Linda Sanchez and Juan Quezada, individually
13 and d/b/a Dos Gordos Grill; and Dos Gordos,
   LLC, an unknown business entity d/b/a Dos
14 Gordos Grill,
15               Defendants.
16
           IN CONSIDERATION OF the Defendants’ Motion to Revoke Pro Hac Vice Status (the
17
     “Motion”), and good cause having been shown,
18
           IT IS ORDERED that the Motion is hereby granted;
19
           IT IS FURTHER ORDERED that Thomas P. Riley’s Pro Hac Vice status is hereby
20
     revoked.
21
           DATED this ___ day of ____________, 2020.
22
23
                                                      Honorable Susan M. Brnovich
24                                                    United States District Judge
25
26
